FILED
                              NOT FOR PUBLICATION                           JAN 20 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 BERNARDINO GABRIEL-PEREZ;                        No. 07-71494
 VENANCIA PEREZ DE GABRIEL;
 EDUARDO GABRIEL-PEREZ,                           Agency Nos. A076-356-260
                                                              A076-356-337
               Petitioners,                                   A072-402-852

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Bernardino Gabriel-Perez, his wife, Venancia Perez de Gabriel, and adult

son, Eduardo Gabriel-Perez, natives and citizens of Mexico, petition for review of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

KAD/Research
the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen

removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. We

review the denial of a motion to reopen for abuse of discretion, Ordonez v. INS,

345 F.3d 777, 782 (9th Cir. 2003), and we review due process claims de novo, Ram

v. INS, 243 F.3d 510, 516 (9th Cir. 2001). We deny the petition for review.

         The BIA did not abuse its discretion in denying petitioners’ motion to

reopen because the motion was untimely, see 8 C.F.R. § 1003.2(c); Alali-Amin v.

Mukasey, 523 F.3d 1039, 1041-42 (9th Cir. 2008), petitioners failed to establish

changed circumstances in Mexico that would warrant reopening, see 8

C.F.R.§ 1003.2(c)(3)(ii); Azanor v. Ashcroft, 364 F.3d 1013, 1021-22 (9th Cir.

2004), and petitioners failed to establish prima facie eligibility for relief, see

Ordonez, 345 F.3d at 785. It follows that the denial of petitioners’ motion to

reopen did not violate due process. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.

2000) (requiring error to prevail on a due process claim).

         Petitioners also contend that the BIA erred by failing to consider Eduardo

Gabriel-Perez’ request to submit a separate asylum application. This contention is

without merit because petitioners did not overcome the presumption that the BIA

fully reviewed the record. See Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir.

2006).


KAD/Research                                2                                        07-71494
       Finally, there is no merit to petitioners’ contention that the BIA erred by

employing an incorrect legal standard.

       PETITION FOR REVIEW DENIED.




KAD/Research                               3                                    07-71494